Title: To George Washington from John Hancock, 26 September 1777
From: Hancock, John
To: Washington, George



Sir
Lancaster [Pa.] 26 September 1777

I Arriv’d last Eveng at this place, where I was honour’d with your Letter of 23d Inst. which I shall lay before Congress as soon as the whole of the Members arrive here which I Expect will be this Day.
The Inclos’d Letters for Commodore Hazelwood & Capt. Alexander, the Marine Committee judg’d best to forward, at least to induce them to Exert themselves to the last, they are left open for your perusal, after which you will please to Seal and Send them forward by such Rout as you shall Determine the properest. I am Sir Your Excellency’s Most Obedt hume Servt

John Hancock Presidt

